Citation Nr: 0805799	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  03-20 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Republic of the Philippines


THE ISSUE

Whether an overpayment of educational assistance benefits in 
the calculated amount of $21,375.77 is valid.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran had active service from July 1986 to April 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, although basic jurisdiction of the veteran's case 
rests with the VARO, Manila, Philippines.  In July 2006, to 
support his claim, the veteran testified at a Travel Board 
hearing at the Manila VARO before the undersigned Veterans 
Law Judge.


FINDINGS OF FACT

1.  From April 2000 to July 2002, VA received periodic 
Enrollment Certifications, VA Forms 22-1999, certifying 
enrollment as a full time student from June 7, 1999, through 
October 28, 2002, at the University of Northeastern 
Philippines.

2.  Based on that information, the veteran was awarded 
educational assistance benefits at the full-time rate from 
June 23, 1999.

3.  In February 2003, the RO received a compliance survey 
from the University of Northeastern Philippines which 
disclosed that the veteran had not been officially enrolled 
at the University of Northeastern Philippines from October 
28, 2000, through October 28, 2002.  

4.  In February 2003, the RO processed an amended award, 
retroactively stopping the veteran's award from October 28, 
2000, resulting in an overpayment of $21,375.77.





CONCLUSION OF LAW

The overpayment of educational assistance benefits in the 
original calculated amount of $21,375.77 is valid.  
38 U.S.C.A. §§ 3014, 3015, 3685 (West 2002); 38 C.F.R. 
§§ 21.7070, 21.7130, 21.7136, 21.7137, 21.7139, 21.7140, 
21.7144, 21.7152 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)] do not 
apply to this appeal as the statute at issue is Chapter 30 of 
Title 38 of the United States Code.  See Barger v. Principi, 
16 Vet. App. 132, 138 (2002).  Accordingly, the veteran was 
not given notice of the VCAA during the course of his appeal 
and this matter is properly before the Board for 
adjudication.

VA will pay to entitled individuals pursuing an approved 
program of education basic educational assistance to help 
meet expenses of the individual's subsistence, tuition, fees, 
supplies, books, equipment, and other educational costs.  
38 U.S.C.A. § 3014.  An eligible veteran is entitled to a 
monthly benefit for periods of time during which he is 
enrolled in, and satisfactorily pursuing, an approved program 
of education.  38 C.F.R. § 21.7070.  The amount of the 
monthly assistance benefit is based, in part, on whether the 
claimant is enrolled on a full-time or part- time basis.  
38 U.S.C.A. § 3015; 38 C.F.R. §§ 21.7130, 21.7136, 21.7137, 
21.7139.  The educational institution must certify the 
veteran's enrollment before he may receive educational 
assistance.  38 C.F.R. §§ 21.7140, 21.7152.

VA will not pay benefits to a veteran for pursuit of a course 
from which he withdraws, except under certain circumstances.  
38 C.F.R. § 21.7139(a).  Reduction in monthly benefits will 
not be made in the case of withdrawal if there are mitigating 
circumstances of which the veteran provides adequate and 
timely proof.  38 C.F.R. § 21.7139(a)(2).  Mitigating 
circumstances include illness of the veteran.  38 C.F.R. 
§ 21.7020(19).

Whenever VA finds that an overpayment of educational 
assistance benefits has been made to a veteran, the amount of 
such overpayment shall constitute a liability of such veteran 
to the United States and may be recovered in the same manner 
as any debt.  38 U.S.C.A. § 3685(a) and (c); 38 C.F.R. 
§ 21.7144.

In this case, from April 2000 to July 2002, VA received 
periodic Enrollment Certifications, VA Forms 22-1999, 
certifying enrollment as a full time student from June 7, 
1999, through October 28, 2002, at the University of 
Northeastern Philippines.  The RO processed the veteran's 
award and issued his educational assistance benefit based on 
this information.

In February 2003, the RO received a compliance survey from 
the University of Northeastern Philippines which disclosed 
that the veteran had not been officially enrolled at the 
University of Northeastern Philippines from October 28, 2000, 
through October 28, 2002.  The RO processed an amended award, 
retroactively stopping the veteran's award from October 28, 
2000, based on the new enrollment information.  This amended 
award resulted in an overpayment of basic educational 
assistance in the amount of $21,375.77.

In his notice of disagreement, the veteran stated that he was 
enrolled at the University of Northeastern Philippines from 
October 28, 2000, until October 29, 2002.  However, he 
received grades which were not satisfactory because of his 
constant absenteeism from classes which was due to his 
appointments at the veteran's clinic in Manila.  

During his July 2006 Travel Board hearing, the veteran 
testified that the amount of the overpayment should be waived 
because of his service connected disabilities.  Specifically, 
he testified that he would have to make a 10 to 12 hour drive 
twice per month to see his VA and private psychiatrist.  He 
also testified that his daily drinking was a factor in his 
failure to complete his course work and he did not receive 
notice as to how the overpayment amount was going to be 
recovered.  

In this regard it is noted that the veteran's combined 
evaluation for compensation was 60 percent from May 1999, 80 
percent from December 1999, and 90 percent from May 2003.  He 
was awarded individual unemployability from May 2003.  The 
veteran's request for earlier effective dates for these 
ratings was denied by the Board in April 2006.

With respect to the veteran's daily drinking, it is noted 
that, in the absence of competent evidence of legal 
incompetence during the period in the overpayment resulted, 
the appellant is presumed to understand the nature of his 
actions and to intend the natural or foreseeable consequences 
of those actions.  The mere existence of daily drinking 
concurrent with his enrollment in a course of education would 
not excuse the appellant from the legal consequences of his 
actions.

Finally, it is noted that the veteran stated that he did not 
receive notice as to how VA was going to recover the amount 
of the over payment.  However, the veteran's notice of 
disagreement refers to a February 2003 letter concerning the 
overpayment of $21,373.77.  Page two of this letter invites 
the veteran to contact VA to work out a mutually satisfactory 
repayment plan and notifies him that any future benefits 
payments to which he may become entitled may be withheld in 
lieu of any repayment agreement.  

As discussed above, VA will not pay educational assistance 
benefits for a course from which the veteran has withdrawn.  
38 C.F.R. § 21.7139(a).  Therefore, the veteran was not 
eligible for payment of educational assistance benefits 
effective October 28, 2000.  The RO retroactively stopped the 
veteran's award from October 28, 2000, resulting in an 
overpayment of $21,375.77.  

The Board emphasizes that veteran does not dispute changing 
his enrollment or the effective date of those changes.

The veteran alleges that there were mitigating circumstances 
that prevented him from attending classes.  Specifically, his 
service connected psychiatric disorder required a 10 to 12 
hour trip to Manila for treatment twice every month.  

The Board does not question the nature or severity of the 
veteran's illness or the difficulties it caused.  However, 
the veteran's twice monthly psychiatric treatment in Manila, 
10 to 12 hours away, is not a mitigating circumstance for the 
veteran's absenteeism for the remaining days during which 
courses were in session.  Further, the veteran does not have 
the right to obtain and keep VA benefits provided to him for 
the sole purposes of attending classes that he did not take.  
Accordingly, the Board finds that the RO properly stopped the 
veteran's educational assistance benefits based on his 
changed enrollment status.  Id.  Therefore, the overpayment 
of educational assistance benefits in the original calculated 
amount of $21,375.77 is valid.  The appeal is denied.


ORDER

The overpayment of educational assistance benefits in the 
original calculated amount of $21,375.77 is valid.  The 
appeal is denied



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


